DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamimoto et al. (JP2016030546A).
	Regarding Claim 1, Kamimoto et al. disclose a restraint system for helping to protect an occupant of a vehicle having a roof and a cabin with a seat for the occupant (a rear seat air bag device of a vehicle includes: a first bag part 31 which expands from the roof part 20 to the lower side and the front side of a rear seat 16; and a second bag part 32 which contacts with an upper part and a front surface of the expanded first bag part 31, Abstract & Fig. 1), comprising: a primary airbag having a stored condition within the roof (first air bag 31 (primary) stored within rear seat air bag unit 21 integral with roof 17 of a vehicle, Fig. 1 and 2) and being inflatable to a deployed condition extending into the cabin and aligned with the seat (first air bag 31 (primary) deployed from rear seat air bag unit 21 integral with roof 17 aligned along rear seat 16, Fig. 1 and 2); and a support airbag having a stored condition within the roof (second air bag 32 (support) stored within rear seat air bag unit 21 integral with roof 17 of a vehicle, Fig. 1 and 2) and being inflatable to a deployed condition engaging the primary airbag (second air bag 32 (support) deployed from rear seat air bag unit 21 integral with roof 17 engages first air bag 31 (primary), Fig. 1 and 2).
Regarding Claim 3, Kamimoto et al. disclose the restraint system recited in clalm 1, wherein the primary airbag is positioned between the occupant and the support airbag (first air bag 31 (primary) is positioned between second air bag 32 (support) and an occupant of a vehicle, Fig. 1 and 2).
Regarding Claim 4, Kamimoto et al. disclose the restraint system recited in claim 1, wherein the support airbag restricts movement of the primary airbag away from the occupant in response to 
Regarding Claim 12, Kamimoto et al. disclose the restraint system recited in claim 1 further comprising: a second primary airbag having a stored condition within the roof and being inflatable to a deployed condition extending into the cabin and aligned with a second seat for a second occupant (first air bag 31 includes left rear seat passenger protection area LE 36 (first primary) and right rear seat passenger protection area RI 36 (second primary) both stored within rear seat air bag unit 21 integral with roof 17 of a vehicle and deployable to align along rear seat 16, Fig. 1, 2, 4 and 6); wherein the support airbag engages the second primary airbag in response to penetration of the second occupant into the second primary airbag (second air bag 32 (support) deployed from rear seat air bag unit 21
Integral with roof 17 engages first air bag 31 including left rear seat passenger protection area LE 36 (first primary) and right rear seat passenger protection area RI 36, Fig. 1, 2, 4 and 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 6, 11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamimoto et al. in view of Sato et al. (USPub 2004/0232666).
Regarding Claim 2, Kamimoto et al. disclose the restraint system recited in claim 1, wherein the support airbag is inflatable with an inflation fluid (second air bag 32 (support) is inflated via gas from inflator 23, Para. [0031] & Fig. 1 and 2) but Kamimoto et al. fail to explicitly disclose the support airbag is inflatable with an inflation fluid pressure greater than an inflation fluid pressure of the primary airbag. Sato teaches a side airbag apparatus (Abstract) having a support airbag that is inflatable with an inflation fluid pressure greater than an inflation fluid pressure of a primary airbag (front seat 10 includes first side airbag module 14 and second side airbag module 15, first side airbag module 14 includes first side airbag 16 (primary) and an inflator 17, the pressure in the first side airbag 16 is a predetermined first pressure and second side airbag module 15 includes a second side airbag 19 (support) and an inflator 20, the pressure in the second airbag 19 is a predetermined second pressure that is higher than the first pressure, Para. [0030], [0031] & Fig. 1 and 2). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kamimoto et al. with the teaching of Sato. The motivation for doing so would have been to provide a support airbag that is inflated firmer than the primary airbag and thereby ensure the primary airbag is positioned correctly during impact in order to minimize injury to an occupant.
Regarding Claim 5, Kamimoto et al. disclose the restraint system recited in claim 1 but Kamimoto et al. fail to explicitly disclose a first inflator for providing inflation fluid at a first inflation fluid pressure to the primary airbag; and a second inflator for providing inflation fluid at a second inflation fluid pressure greater than the first inflation fluid pressure to the secondary airbag. Sato teaches a side airbag apparatus (Abstract) having a first inflator for providing inflation fluid at a first inflation fluid pressure to the primary airbag; and a second inflator for providing inflation fluid at a second inflation fluid pressure greater than the first inflation fluid pressure to the secondary airbag (front seat 10 includes first side airbag module 14 and second side airbag module 15, first side airbag module 14 includes first side airbag 16 (primary) and an inflator 17, the pressure in the first side airbag 16 is a predetermined first pressure and second side airbag module 15 includes a second side airbag 19 (support) and an inflator 20, the pressure in the second airbag 19 is a predetermined second pressure that is higher than the first pressure, Para. [0030], [0031] & Fig. 1 and 2). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kamimoto et al. with the teaching of Sato. The motivation for doing so would have been to provide a support airbag that is inflated firmer than the primary airbag and thereby ensure the primary airbag is positioned correctly during impact in order to minimize injury to an occupant.
Regarding Claim 6, modified Kamimoto et al. disclose the restraint system recited in claim 5, wherein the primary airbag and the support airbag are provided in a single airbag module (first air bag 31 (primary) and second air bag 32 (support) are stored within rear seat air bag unit 21 (module), Fig. 1, 2 and 4). 
Regarding Claim 11, Kamimoto et al. disclose the restraint system recited in claim 1, but Kamimoto et al. fail to explicitly disclose wherein the primary airbag and the support airbag are provided in separate airbag modules. Sato teaches a side airbag apparatus (Abstract) having a primary airbag and a support airbag that are provided in separate airbag modules (first side airbag module 14 includes first side airbag 16 (primary) and second side airbag module 15 includes a second side airbag 19 (support), Fig. 1 and 2). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kamimoto et al. with the teaching of Sato. The motivation for doing so would have been to provide separate modules for the primary and support airbags and thereby allow for individual positioning the airbags in order to maximize occupant protection.
Regarding Claim 13, modified Kamimoto et al. disclose the restraint system recited in claim 11, wherein the second primary airbag is positioned between the second occupant and the support airbag (first air bag 31 includes left rear seat passenger protection area LE 36 (first primary) and right rear seat passenger protection area RI 36 (second primary) positioned between second air bag 32 (support) and an occupant of a vehicle, Fig. 1 and 2).
Regarding Claim 14, modified Kamimoto et al. disclose the restraint system recited in claim 11, wherein the support airbag restricts movement of the second primary airbag away from the second occupant in response to the second occupant penetration into the second primary airbag (second air bag 32 (support) restricts movement of first air bag 31 including left rear seat passenger protection area LE 36 (first primary) and right rear seat passenger protection area RI 36 (second primary) in response to a rear-seat occupant being swung toward the front side of the vehicle, Para. [0047] & Fig. 1, 2 and 4).

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamimoto et al. in view of Lee et al. (USPub 2017/0113646) and Sato et al.
Regarding Claim 15, Kamimoto et al. disclose a restraint system for helping to protect an occupant of a vehicle having a roof and a cabin with a seat for the occupant (a rear seat air bag device of a vehicle includes: a first bag part 31 which expands from the roof part 20 to the lower side and the front side of a rear seat 16; and a second bag part 32 which contacts with an upper part and a front surface of the expanded first bag part 31, Abstract & Fig. 1), comprising: a primary airbag having a stored condition within the roof (first air bag 31 (primary) stored within rear seat air bag unit 21 integral with roof 17 of a vehicle, Fig. 1 and 2) and being inflatable to a deployed condition extending into the cabin and aligned with the seat (first air bag 31 (primary) deployed from rear seat air bag unit 21 integral with roof 17 aligned along rear seat 16, Fig. 1 and 2); an inflator (inflator 23, Fig. 1 and 2); a support airbag having a stored condition within the roof (second air bag 32 (support) stored within rear seat air bag unit 21 integral with roof 17 of a vehicle, Fig. 1 and 2) and being inflatable to a deployed condition engaging the first portion of the primary airbag (second air bag 32 (support) deployed from rear seat airbag unit 21 integral with roof 17 engages first air bag 31 (primary), Fig. 1 and 2); the support airbag restricts movement of the primary airbag away from the occupant in response to occupant penetration into the primary airbag (second air bag 32 (support) restricts movement of first air bag 31 (primary) in response to a rear-seat occupant being swung toward the front side of the vehicle, Para. [0047} & Fig. 1, 2 and 4) but Kamimoto et al. fail to explicitly disclose the primary airbag including a first portion defining a first chamber, a second portion defining a second chamber, and a folded portion extending between the first and second portions and having an inverted condition; a tether connected to the folded portion and an inner wall of the primary airbag for maintaining the folded portion in the inverted condition during deployment of the primary airbag; a first inflator for providing inflation fluid to the primary airbag at a first fluid pressure; and a second inflator for providing inflation fluid to the support airbag at a second fluid pressure greater than the first fluid pressure. Lee et al. teach a cushion of passenger air-bag apparatus (Abstract) having a primary airbag including a first portion defining a first chamber, a second portion defining a second chamber, and a folded portion extending between the first and second portions and having an inverted condition; a tether connected to the folded portion and an inner wall of the primary airbag for maintaining the folded portion in the inverted condition during deployment of the primary airbag (air-bag apparatus 1 includes cushion 2 (primary airbag) including upper chamber 11 and lower chamber 12 including a folded inverted portion at tether 20 located within an inner wall maintaining the folded inverted portion during deployment, Fig. 1). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kamimoto et al. with the teaching of Lee et al. The motivation for doing so would have been to provide an airbag with an internal tether and thereby control the desired shape of the deployed cushion body section including the position of the front portion (vehicle side) and the rear portion (passenger side) in order to maximize protection. Sato teaches a side airbag apparatus (Abstract) having a first inflator for providing inflation fluid to the primary airbag at a first fluid pressure; and a second inflator for providing inflation fluid to the support airbag at a second fluid pressure greater than the first fluid pressure (front seat 10 includes first side airbag module 14 and second side airbag module 15, first side airbag module 14 includes first side airbag 16 (primary) and an inflator 17, the pressure in the first side airbag 16 is a predetermined first pressure and second side airbag module 15 includes a second side airbag 19 (support) and an inflator 20, the pressure in the second airbag 19 is a predetermined second pressure that is higher than the first pressure, Para. [0030], [0031] & Fig. 1 and 2). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kamimoto et al. with the teaching of Sato. The motivation for doing so would have been to provide a support airbag that is inflated firmer than the primary airbag and thereby ensure the primary airbag is positioned correctly during impact in order to minimize injury to an occupant.
Regarding Claim 16, modified Kamimoto et al. disclose the restraint system recited in claim 5, wherein the primary airbag and the support airbag are provided in a single airbag module (first air bag 31 (primary) and second air bag 32 (support) are stored within rear seat air bag unit 21 (module), Fig. 1, 2 and 4).

Allowable Subject Matter
Claims 7-10 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DREW BROWN
Primary Examiner
Art Unit 3616


/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        9/13/2021